 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuchess Furniture,Division of National Service In-dustries,Inc.andLaurie Farber.Case 9-CA-8999January 9, 1976SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn September 29, 1975, Administrative Law JudgeLowell Goerlich issued the attached SupplementalDecision in this proceeding.' Thereafter, Respondentfiled exceptions and a supporting brief, and GeneralCounsel filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the excep-tions and briefs 2 and has decided to affirm the rul-ings, findings, and conclusions of the AdministrativeLaw Judge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Duchess Furniture, Di-vision of National Service Industries, Inc., Florence,Kentucky, its officers, agents, successors, and as-signs, shall take the action set forth in said recom-mended Order.1See original Decisionat 220 NLRB No. 6 (1975).2 Respondent's request for oral argumentisherebydenied because therecord,the exceptions,and the briefsadequatelypresent the issues andpositions of the partiesSUPPLEMENTAL DECISIONLOWELL GoERLICH, Administrative Law Judge: After arecommendation that this cause be deferred to arbitration,the Board remanded it "to the Administrative Law Judgefor his disposition on the merits."' In this regard the perti-nent facts in the prior decision are incorporated herein andhave been considered.Credited evidence establishes that on December 3, 1973,Laurie Farber met with Plant Manager Gareth Turner dur-ing which meeting the speed of the seat line was discussedas well as the amount of production expected of the em-220 NLRB No. 6 (1975).ployees.Disagreement arose as to how much production"could come out of each person." Turner remarked that he"expected 500 seats out of every girl on the line or else hewould find someone who could." Farber called Turner'sattention to the fact that "they didn't have a way of count-mg individual production for those girls on the line." Far-ber observed, "'What are you going to do, fire three peo-ple,'because people work in a team of three." Turnerresponded, "We'll have to think up something about that."After the meeting concluded and Farber had reached thehall,Turner "rushed out in the hall" and said, "Little girl,I've got a great idea. I've got a new job for you. All youhave to do is stand at the end of a line and count individualproduction for the people on the line. You'll help me findout who can put out the work and who can't .... I'll havemy foreman put you on it tomorrow morning." Farber an-swered, "I don't like the idea of policing the line."On the morrow, December 4, 1974, Farber's foreman,Pete Sizemore, addressed her, "Here's the paper. I wantyou to write down the production of each girl on this line."Farber responded, "Pete, I'd like you to show me where inthe contract this is a production job." He asked, "Are yourefusing the job?" Farber answered, "No. I'm not sure if itis a production job. I'd like to talk about it." Farber's fore-man "disappeared" and returned with a suspension noticein which it was related, "You have violated rule 7 2 of fac-tory regulations by willful disobedience and are herebysuspended for 3 days. Future violations of this rule willcause your dismissal from employment at this factory."Farber lodged a grievance for harassment. LawrenceWilliams, International representative for the Union, ad-vised Farber "to go back on that job" and "see if in timethey could work it out."Farber insisted that the grievance proceed and EmployerRepresentativesTurner,Woldroot, and Sizemore, andUnion Representatives Tatum, Mains, and Williams, andFarber met on December 5. Turner denied harassment I byrelying on the management rights clause. During the meet-ingWilliams asked Farber whether she was "prepared togo back on that job [the new job] right now if the Companywould offer it." Farber responded, "No. I don't feel thequestion of harassment has been dealt with at all." Towardthe end of the meeting Farber said that she had one morequestion. "You haven't answered the question of harass-ment . . . . Has there ever been in this plant ever a Unionperson who just did counting and nothing else." 4 Turnerreplied, "Little girl ... you're too smart for me .... I'mgoing to see my lawyer this Saturday and I'll ask him allyour questions and I'll have my answer for you Monday."Thereafter the Respondent denied the grievance and dis-charged Farber on December 9, 1974.On the basis of this evidence the General Counsel claimsthat "Farber was suspended by Sizemore not for refusal toperform an assigned duty, but rather, because she ques-2Rule 7 provided for a warning or discharge at the Company's option for"willful disobedience"3 Farber thought the harassment was levied on her as a union steward andthat she was being transferred to a clerical job (counting only) outside theunit in violation of the contract4 According to Farber, Turner had mentioned "lots of people who hadcounted production, which [she] knew"222 NLRB No. 5 DUCHESS FURNITUREtioned him as to whether or not the job was contained inthe collective bargaining agreement.""The Board has consistently held that Section 7 of theAct protects employee attempts . . . to implement theterms of bargaining agreements irrespective of whether theasserted contract claims are ultimately found meritoriousand regardless of whether the employees expressly refer toapplicable contracts in support of their actions or, indeed,are even aware of the existence of such agreements." JohnSexton & Co., A Division of Beatrice Food Co.,217 NLRBNo. 12 (1975).In the foregoing case the Board held that it was a viola-tion of Section 8(a)(1) of the Act for an employer to dis-charge an employee for the refusal to drive without a li-cense, where under the existing bargaining agreement he"had an arguable right to refuse to drive with a suspendedlicense." Thus this case teaches that, if an employee has anarguable right to refuse a work assignment under a collec-tive-bargaining agreement, the employee may not be eitherdisciplined or discharged if he exercises such right. In theinstant case it is clear that Farber was discharged becauseshe raised the question as to whether she could be unilater-ally assigned to the counting job under the terms of thelabor agreement. She was immediately disciplined out-of-hand because she replied, "No. I'm not sure if it is a pro-duction job. I'd like to talk about it," to her foreman'squestion, "Are you refusing the job?"Under the existing collective-bargaming agreement, Far-ber had an arguable right to refuse the unilateral work as-signment, which may have removed her from the unit cov-ered by the collective-bargaining agreement;5 "thus herassertion of that right constituted a grievance within theframewotk of the contract that affected the rights of allunit employees."Based upon theJohn Sexton & Co.case,supra,itmust befound that Farber was wrongfully discharged in violationof Section 8(a)(1) of the Act .6 In that Farber's dischargecannot be disassociated from her unlawful suspension, wasdiscriminatory in nature, andipso factodiscouraged mem-bership in a labor organization, her discharge also violatedSection 8(a)(3) of the Act.5The contract does not specifically cover the job to which Farber wasassigned nor is a specific wage rate provided for it. Thus it was arguably anexcluded job. Indeed it appears to have been a new job, wholly of a clericalnature (the contractual unit covered only maintenance and production em-ployees and janitors), set up by Turner to gratify his desire to monitor theemployees on the seat line. Thus Farber legitimately raised the questionwhether a "Union person" had performed "just . . counting and nothingelse."6 See alsoDust-Tex Service,Inc, 214 NLRB No. 60 (1974), wherein theBoard held that employee discharges were unlawful because the employeeshad "exercised their protected right to refuse to accept changes in theirconditions of employment to which their collective-bargaining representa-tive had not acquiesced" It was held: "by requiring the three named em-ployees to accept unilaterally imposed changes in wages, together with theprospect of losing their employee status,as a condition of continued em-ployment, the Respondent thereby constructively terminated their employ-ment in violation of Sec. 8(a)(1) and (3) of the Act." Farber had the right toexercise her protected right to refuse the employer's unilateral assignmentwhich would have arguably removed her from the protection of the con-tract. Lacking such protection for the employee, collective bargaining obvi-ously could become a nullityCONCLUSIONS OF LAW431.The Union is a labor organization within the meaningof the Act.2.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and it will effec-tuate the purposes of the Act for jurisdiction to be exer-cised herein.3.By interfering with, restraining, and coercing employ-ees in the exercise of rights guaranteed by Section 7 of theAct, the Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.4.By unlawfully discharging Laurie Farber on Decem-ber 9, 1974, the Respondent engaged in unfair labor prac-tices in violation of Section 8(a)(1) and (3) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.RECOMMENDED REMEDYIt having been found that the Respondent has engagedin certain unfair labor practices, it is recommended that itcease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act. It havingbeen found that the Respondent unlawfully dischargedLaurie Farber and thereby violated Section 8(a)(3) and (1)of the Act, it is recommended that the Respondent remedysuch unlawful conduct. It is recommended in accordancewith Board policy 7 that the Respondent offer Laurie Far-ber immediate and full reinstatement to her former posi-tion or, if such position no longer exists, to a substantiallyequivalent position without prejudice to her seniority orother rights and privileges and make her whole for any lossof earnings she may have suffered as a result of the dis-crimination against her by payment to her of a sum ofmoney equal to the amount she would haveearned fromthe date of her discriminatory discharge to the date of anoffer of reinstatement,less net earnings during said period,to be computed on a quarterly basis in the manner estab-lished by the Board in F.W. 'Woolworth Company,90NLRB 289 (1950), and, including interest at the rate of 6percent per annum in the manner set forth inIsis Plumbing& Heating Co.,138 NLRB 716 (1962).Accordingly, upon the basis of the foregoing findings offact, conclusions of law, and the entire record in this pro-ceeding, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER'Respondent, Duchess Furniture, Division of NationalService Industries, Inc., Florence, Kentucky, its officers,agents, successors,and assigns, shall:7 SeeThe Rushton Company,158 NLRB 1730, 1731 (1966)8In the eventno exceptionsare filed asprovided by Sec 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommended Order hereinshall, as provided in Sec102.48 of theRules and Regulations,be adopted by theBoard and becomeits findings,conclusions,and Order, and all objectionsthereto shall bedeemed waivedfor all purposes 44DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from:(a)Discouraging membership in International Union ofElectrical,Radio and Machine Workers,AFL-CIO, C.L.C.and its LocalNo. 781,or any other labor organization, byunlawfully discriminatorily discharging any of its employ-ees or discriminating in any other manner with respect totheir hire or tenure of employment or any term or condi-tion of employment in violation of Section 8(a)(3) of theAct.(b)Threatening to discharge or discharging employeesfor asserting or attempting to assert their rights under acollective-bargaining agreement governing the terms orconditions of employment.2.Take the following affirmative action which will ef-fectuate the policies of the Act:(a)Offer Laurie Farber immediate and full reinstate-ment to her former position or, if such position no longerexists, to a substantially equivalent position,without preju-dice to her seniority or other rights and privileges, andmake her whole for any loss of pay that she may havesuffered by reason of the Respondent'sdiscriminationagainst her in accordance with the recommendations setforth in the section of this Decision entitled "Recommend-ed Remedy."(b) Preserve and, upon request,make available to theBoard or its agents, for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.(c)Post at its Florence,Kentucky,plant copies of theattached notice marked"Appendix." 9Copies of said no-tice, on forms providedby theRegional Director for Re-gion 9, after being duly signed by Respondent's representa-tive, shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered,defaced, or coveredby any othermaterial.(d)Notify theRegional Director for Region 9, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.9In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties were permitted tointroduce testimony and other evidence, it was decid-ed that we violated the National Labor RelationsAct, as amended, by discharging Laurie Farber inviolation of Section 8(a)(1) and (3) of said Act.WE WILL offer Laurie Farber her job or, if herjob no longer exists, a substantially equivalentjob.WE WILL restore her seniority and pay her thebackpay she lost because we discharged her.WE WILL NOT unlawfully discharge any of ouremployees for the same reason we dischargedemployee Laurie Farber, or discourage member-ship in any labor organization by discriminatingagainst our employees in any other manner withrespect to their hire or tenure of employment inviolation of Section 8(a)(3) of the Act.WE WILL NOT threaten to discharge our em-ployees or discharge any of our employees forasserting or attempting to assert their rights un-der a collective-bargaining agreement governingthe terms or conditions of their employment.DUCHESS FURNITURE, DIVISION OFNATIONAL SERVICE INDUSTRIES, INC.